Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered. Claims 1-11 and 25-26 remain withdrawn from consideration. 

Terminal Disclaimer
The terminal disclaimer filed on 7/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,806,850 has been reviewed and is NOT accepted.  This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). Please file a Power of Attorney that gives power to the attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant. No fee required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 and 15-16, 18-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 35 and 56 of U.S. Patent No. 10,806,850 in view of Wilmot et al. (US 7,708,719). U.S. Patent No. 10,806,850 discloses the claimed invention except for the container is partially or completely filled with an inert gas, oxygen, or a combination thereof, wherein the inert gas, oxygen, or a combination thereof is capable of completely or partially preventing the ingress of a sterilizing gas. However, Wilmot teaches a container (10) for holding a medical article (30), wherein the container is partially or completely filled with an inert gas (e.g. nitrogen), for the purpose of removing the presence of any undesired gas within the compartment (column 4, lines 11-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have initially provided the container of U.S. Patent No. 10,806,850 with an insert gas as taught by Wilmot in order to remove any unwanted gas before the container’s use.  Furthermore, the inert gas is capable of completely or partially preventing the ingress of a sterilizing gas, at least during the time of flushing.. Furthermore, it would have been obvious to formulate the claims without defining the second protective container.
Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 35 and 56 of U.S. Patent No. 10,806,850 and Wilmot et al. (US 7,708,719), as applied to claim 12 above, in view of Kuo et al. (US 2010/0108551). U.S. Patent No. 10,806,850-Wilmot discloses the claimed invention except for the an indicator if ethylene oxide sterilizing agent is detected inside a cavity of the sanitized container. However, Kuo teaches it is well known in the art for a container for containing medical articles to have an indicator that changes colors in response to ethylene oxide ([0005]) for the purpose of indicate if sterilization has been performed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of U.S. Patent No. 10,806,850-Wilmot with an ethylene oxide indicator as taught by Kuo in order to indicate the use of ethylene oxide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15, 16, 18, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0243305) in view of Clarke et al. (US 2006/0260967).
Reagrding claim 12, Nakamura discloses a pre-filled syringe (1) which is pre-filled with liquid (liquid 7). Nakamura discloses the claimed invention except for the container. However, Clarke teaches a medical apparatus (See Figs. 1-4) comprising a sanitized container (1) comprising plastic, wherein the houses a sterilized medical article (9), wherein the container is partially or completely filled with inert gas (the container is flushed with an inert gas) capable of completely or partially preventing ingress of one or more sterilizing gas (at least during the flushing operation, which prevents ingress of any gas other than the inert gas), and wherein pressure of the sanitized container is equal to or less than about 45 pounds per square inch (at least when the vacuum is applied), for the purpose of providing a container that minimizes the exposure of the medical article to oxygen, moisture and light. Therefore, it 
Regarding claim 15, Clarke teaches the sanitized container comprises a seal capable of preventing ingress of ethylene oxide or other sterilizing agent into the sanitized container.
Regarding claim 16, Clarke teaches the plastic comprises polyethylene.
Regarding claim 18, Clarke teaches the inert gas comprises nitrogen.
Regarding claim 19, Clarke teaches the container is a bag.
Reagrding claim 21, Nakamura-Clarke discloses the claimed invention except for the specific material of the container. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the container from any known medical packaging material such as a metal in order to have the desired strength.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 24, Clarke teaches the one or more sanitized container is partially or completely filled with nitrogen.

6.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0243305) in view of Clarke et al. (US 2006/0260967) as applied to claim 12 above, and further in view of Kuo et al. (US 2010/0108551). As described above, Nakamura-Clarke discloses the claimed invention except for the an indicator if ethylene oxide sterilizing agent is detected inside a cavity of the sanitized container. However, Kuo teaches it is well known in the art for a container for containing .

Claims 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0243305) in view of Clarke et al. (US 2006/0260967) as applied to claim 12 above, and further in view of Ostgaard et al. (US 2003/0059347). As described above, Nakamura-Clarke discloses the claimed invention except for the closure being a threaded cap, which is sealed by applying a mechanical torque of 25 to 28 pounds per square inch. However, Ostgaard teaches a container (12) having a threaded cap (14) disposed therein, for the purpose of securely sealing the container while allowing the container to be reclosed, wherein the cap is sealed by applying a mechanical torque of 25 pounds per square inch ([0029]) for the purpose of forming a fluid-tight seal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container closure of Nakamura-Clarke to be a threaded cap as taught by Ostgaard in order to form a reclosable fluid tight seal.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735